COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

              ORDER ON MOTION FOR EN BANC RECONSIDERATION




Case number: 01-14-00438-CV

Style: Don Johnson & Freddie Oliver, Appellants v. Texas Serenity Academy, Inc,
      Appellee

Date motion filed: June 29, 2015

Party filing motion:     Appellants


      The Court, having unanimously voted against rehearing en banc,

      orders that the motion for rehearing en banc, as amended, is denied.




Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.




Date: July 28, 2015